Nted to leyou onow, o will be out of officeDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.
 
Response to Amendment
	The amendment filed 11/30/2021 has been entered. Claims 1, 5, 7 have been amended. Claims 11 and 34 were previously cancelled. Claims 1-10, 12-33 and 35 remain pending in this application. Claims 15-33 are withdrawn from further consideration.

Claim Interpretation
	Claim 35 recites “wherein the purge chamber is fluidly isolated from an interior of the flexible pouch body.” The specification and drawings filed 10/05/2018 describe the purge chamber in fluid communication with the tissue site via secondary lumen 140 and 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-4, 6, 8 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen et al. (Pub. No.: US 2009/0030383 A1) in view of Heaton et al. (Pub. No.: US 2015/0246164 A1).
Regarding claim 1, Larsen discloses (fig. 1) a system for treating a tissue site (abstract), comprising:
A wound dressing (cover 1) for disposing proximate the tissue site (¶ 0098, ln. 2-3);
An inline storage pouch comprising a body (canister 6) and a fluid storage material disposed within the body (¶ 0100, ln. 3-4);
A reduced-pressure source (pump head 4) adapted to supply negative pressure to inline storage pouch (the canister may be located before or after the pump ¶ 0049, ln. 5-6) and the wound dressing (¶ 0098, ln. 2-5); and
A purge chamber (see outlet 8) directly coupled to an exterior surface of the inline storage pouch (see fig. 1) and adapted to be fluidly connected to the tissue site and to provide ventilation to the tissue site (see fig. 1, purge chamber fluidly connected to the tissue site via first tube 2, pump head 4 and canister 6). 
Larsen fails to disclose that the body is a flexible pouch body. 
	Heaton teaches (figs. 2-3) a system for treating a tissue site (abstract) in the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the body of Larsen such that it is a flexible pouch body as taught by Heaton. A flexible pouch body can reduce material cost, size and weight and user acceptance is higher because it is more conformable and the concept of wearing a flexible fluid container is also accepted in the homecare environment (Heaton; ¶ 0101, ln. 1-5).
	Regarding claim 2, Larsen discloses (fig. 1) wherein the purge chamber comprises a vent opening to atmosphere (see fig. 1). 
	Regarding claim 3, Larsen discloses (fig. 1) wherein the purge chamber is configured to deliver a constant flow of ventilation to the tissue site (see fig. 1).
	Regarding claim 4, Larsen discloses (fig. 1) wherein the purge chamber further comprises a microbial filter (filter 7) adapted to be positioned over the vent opening (see fig. 1, ¶ 0107). 
	Regarding claim 6, Larsen discloses (fig. 1) a purge conduit (see first tube 2) adapted to fluidly connect the purge chamber to the tissue site (see fig. 1). 
	Regarding claim 8, Larsen discloses wherein the wound dressing comprises a drape adapted to provide a fluid seal over the tissue site (¶ 0098, ln. 2-3). 
	Regarding claim 35, Larsen in view of Heaton fail to teach wherein the purge chamber is fluidly isolated from an interior of the flexible pouch body.
	Heaton teaches (fig. 1a, 8) an additional purge element (mechanical pressure control valve 13) that is fluidly isolated from an interior of the flexible pouch body (see 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Larsen in view of Heaton such that it includes the purge chamber that is fluidly isolated from an interior of the flexible pouch body of Heaton in order to provide an element that limits the negative pressure produced at the wound site to a predetermined value (Heaton ¶ 0117, ln. 4-6). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Larsen in view of Heaton, as applied to claim 1 above, and further in view of Miller (US Pat. No.: 8,439,894).
	Regarding claim 5, Larsen in view of Heaton fail to teach a drain assembly adapted to be positioned adjacent the tissue site, wherein the drain assembly comprises a plurality of openings, and wherein the drain assembly is not directly coupled to the purge chamber.  
	Miller teaches (fig. 9) a system (bandage 10) for treating a tissue site (abstract) and thus in the same field of endeavor comprising a drain assembly (fluid collection member 37) adapted to be positioned adjacent the tissue site (see fig. 9), wherein the drain assembly comprises a plurality of openings (col. 5, ln. 36-40), wherein the drain assembly is not directly coupled to the purge element (vent 55). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Larsen in view of Heaton such that it includes the drain assembly of Miller, in order to allow exudates and fluids to be collected from the tissue site as a result of applied vacuum (Miller col. 5, ln. 36-40). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Larsen in view of Heaton, as applied to claim 1 above, and further in view of Vess et al. (Pub. No.: US 2010/0305524 A1).
	Regarding claim 7, Larsen in view of Heaton fail to teach a drain assembly adapted to be positioned adjacent the tissue site, wherein the drain assembly comprises a plurality of openings, and wherein the drain assembly is not directly coupled to the purge chamber; and a purge conduit adapted to fluidly connect the purge chamber to the tissue site, wherein at least a portion of the purge conduit is disposed within the drain assembly.  
	Vess teaches (fig. 2) a system (negative pressure wound therapy apparatus 10) for treating a tissue site (abstract) and thus in the same field of endeavor comprising a drain assembly (characterized by the wound contact layer 18 and cover layer 22), wherein the drain assembly comprises a plurality of openings (see opening where vacuum port 30 and vent conduit are connected), and wherein the drain assembly is not directly coupled to the purge chamber (see vent conduit 37 vents into collection canister 38 and drain assembly is thus not directly coupled to purge chamber); and a purge conduit (vent conduit 37) adapted to fluidly connect the purge chamber to the tissue site (see fig. 2), wherein at least a portion of the purge conduit is disposed within the drain assembly (see fig. 2). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Larsen in view of Heaton such that it includes the drain assembly and purge conduit of Vess in order to provide . 

Claims 9-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen in view of Heaton, as applied to claim 1 above, and further in view of Taheri (Pub. No.: US 2007/0009584 A1).
	Regarding claim 9, Larsen in view of Heaton fail to teach a purge pump adapted to provide a positive pressure to the tissue site. 
	 Taheri teaches (fig. 2) a system (wound treatment apparatus 102) in the same field of endeavor comprising a purge pump (pressure/vacuum generator 112) adapted to provide a positive pressure to the tissue site (¶ 0031, ln. 7-10). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Larsen in view of Heaton such that it comprises a purge pump adapted to provide a positive pressure to the tissue site, as taught by Taheri in order to allow positive pressure to be provided to the tissue site in order to promote drying and healing of the tissue site (Taheri; ¶ 0019, ln. 12-13).
	Regarding claim 10, Larsen in view of Heaton and further in view of Taheri fail to teach the purge pump is a bellows pump. 
	Taheri teaches (fig. 2) wherein the purge pump is a bellows pump (¶ 0033, ln. 1-4). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the purge pump of Larsen in view of Heaton and further in view of Taheri such that it is a bellows pump, as taught by Taheri   
	Regarding claim 13, Larsen in view of Heaton fail to teach wherein the reduced-pressure source comprises a manually-actuated reduced-pressure pump.  
	Taheri teaches (fig. 2) a system (wound treatment apparatus 102) in the same field of endeavor wherein the reduced-pressure source (pressure/vacuum generator 112) is a manually-actuated reduced-pressure pump (¶ 0033, ln. 1-2). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reduced-pressure source of Larsen in view of Heaton such that it comprises a manually-actuated reduced-pressure pump, as taught by Taheri in order to provide reduced-pressure source that can be easily operated by the patient (Taheri, ¶ 0033, ln. 1-2). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Larsen in view of Heaton, as applied to claim 1 above, and further in view of Riesinger (Pub. No.: US 2014/0039423 A1).
	Regarding claim 12, Larsen in view of Heaton fail to teach wherein the purge chamber comprises one or more one-way valves.  
 	Riesinger teaches (fig. 2) a system (wound treatment device 100) in the same field of endeavor wherein the purge chamber (cavity 7) comprises one or more one-way valves (12) (¶ 0063, ln. 1-3). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the valve of Larsen in view of Heaton such . 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Larsen in view of Heaton and further in view of Taheri, as applied to claim 13 above, and further in view of Robinson et al. (Pub. No.: US 2011/0224633 A1).
Regarding claim 14, Larsen in view of Heaton and further in view of Taheri fail to teach wherein the manually-actuated reduced-pressure pump is adapted to supply a therapy pressure of between about -125 mmHg and -45 mmHg.
Robinson teaches (fig. 1) a system (reduced-pressure treatment system 100) for treating a tissue site (abstract) and thus in the same field of endeavor that is adapted to supply a therapy pressure of between -5 mmHg and -500 mmHg (¶ 0033, ln. 4-7) which encompasses the claimed range of between -125 mmHg and -45 mmHg. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the manually-actuated reduced pressure pump of Larsen in view of Heaton and further in view of Taheri such that it is adapted to supply a therapy pressure of between about -125 mmHg and -45 mmHg, as suggested by Robinson, in order to supply an appropriate amount of reduced pressure to a tissue site depending on the application (Robinson ¶ 0033, ln. 2-8).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10, 12-14 and 35 have been considered but are moot because the new ground of rejection does not rely on the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586.  The examiner can normally be reached on Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        
/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781